                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION – DETROIT


  IN RE:
                                                   CHAPTER 13
  William R. Richards,                             CASE NO. 18-54098-PJS
  Deborah R. Richards,                             JUDGE PHILLIP J. SHEFFERLY
  DEBTORS.
  ____________________/

TRUSTEE’S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN

      NOW COMES the Chapter 13 Standing Trustee, David Wm. Ruskin, and
objects to confirmation of the Chapter 13 Plan in the above matter pursuant to L.B.R.
3015-3(a) (E.D.M.) as follows:

      1.    Debtors’ Plan proposes direct payments to the Michigan Department of
Treasury. The obligation owed to the Michigan Department of Treasury is an
unsecured claim. Debtor’s proposed direct payment of this claim violates Local
Bankruptcy Rule 3070-1 and 11 U.S.C. Section 1326(c).
       2.     Class 6.1 of Debtor’s Chapter 13 Plan purports to assume an executory
contract with the Michigan Department of Treasury. An executory contract is one
where one some performance is due by both parties such that a failure to perform by
either party constitutes a breach of the agreement. The agreement between Debtor
and Michigan Department of Treasury is not executory as the Michigan Department
of Treasury has no obligations under the agreement other than to accept payments.
Accordingly, Debtor’s proposed assumption of this agreement violates 11 U.S.C.
Section 365 and 11 U.S.C. Section 1325.

      3.     The Plan does not provide that 100% of profit sharing funds and/or
bonuses received or entitled to be received by Debtors since commencement of
Debtors' case be remitted to the Trustee for distribution among creditors as required
by 11 U.S.C. Section 1325(b) and In re Freeman, 86 F.3d 478 (6th Cir., 1996).




                                           1

  18-54098-pjs   Doc 25   Filed 11/29/18       Entered 11/29/18 12:03:46   Page 1 of 4
       4.     Debtor-husband’s Schedule I discloses a contribution for Debtor’s
retirement in the amount of $752.79 per month as a voluntary contribution. To the
extent that these contributions are not mandatory, the contributions are not
reasonably necessary pursuant to 11 U.S.C. Section 1325(b). See Seafort v. Burden,
669 F.3d. 662 (6th Cir. 2012) (voluntary contributions are not reasonably and
necessary expenses and are not deductible in determining disposable income); In re
Rogers 12-32558 (Bankr. E.D. Mi 2012) (Debtors cannot exclude voluntary post-
petition retirement contributions in calculating disposable income).

       5.     Debtor-wife’s Schedule I discloses a contribution for Debtor-wife’s
retirement in the amount of $215.43 per month as a voluntary contribution. To the
extent that these contributions are not mandatory, the contributions are not
reasonably necessary pursuant to 11 U.S.C. Section 1325(b). See Seafort v. Burden,
669 F.3d. 662 (6th Cir. 2012) (voluntary contributions are not reasonably and
necessary expenses and are not deductible in determining disposable income); In re
Rogers 12-32558 (Bankr. E.D. Mi 2012) (Debtors cannot exclude voluntary post-
petition retirement contributions in calculating disposable income).

      6.    The Plan does not increase its funding upon the termination of the
obligation of Debtor-husband’s two 401(k) loans pursuant to 11 U.S.C.
1325(b)(1)(B) and 11 U.S.C. 1325(a)(3).

      7.    Based upon an average of Debtor-husband’s pay stubs dated August 23,
2018, September 6, 2018 and September 20, 2018, provided prior to the First
Meeting of Creditors, Debtor’s gross income was in the average amount of
$12,812.09, which constitutes monthly net income in the average amount of
$7,683.40. As Debtors' Schedule I understates Debtor’s monthly net income by
approximately $2,485.00, Debtors' Plan does not comply with 11 U.S.C. Section
1325(b)(1)(B) and 11 U.S.C. Section 1325(a)(3).

      8.      The Plan does not increase its funding upon the termination of the
obligation to Chase Auto Finance pursuant to 11 U.S.C. 1325(b)(1)(B) and 11 U.S.C.
1325(a)(3).

      9.     The Plan does not increase its funding upon the termination of the
obligation to Community Choice Credit Union pursuant to 11 U.S.C. 1325(b)(1)(B)
and 11 U.S.C. 1325(a)(3).




                                           2

  18-54098-pjs   Doc 25   Filed 11/29/18       Entered 11/29/18 12:03:46   Page 2 of 4
      WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable
Court deny confirmation of Debtors' Chapter 13 Plan unless modified to meet these
objections.

                                      OFFICE OF DAVID WM. RUSKIN,
                                      STANDING CHAPTER 13 TRUSTEE

Dated:   November 29, 2018            By: /s/ Thomas D. DeCarlo
                                      LISA K. MULLEN (P55478)
                                      THOMAS D. DECARLO (P65330)
                                      Attorneys for Chapter 13 Trustee,
                                             David Wm. Ruskin
                                      1100 Travelers Tower
                                      26555 Evergreen Road
                                      Southfield, MI 48076-4251
                                      Telephone (248) 352-7755




                                           3

  18-54098-pjs   Doc 25   Filed 11/29/18       Entered 11/29/18 12:03:46   Page 3 of 4
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

  IN RE:
                                                         CHAPTER 13
  William R. Richards,                                   CASE NO. 18-54098-PJS
  Deborah R. Richards,                                   JUDGE PHILLIP J. SHEFFERLY
                              DEBTORS.
  _______________________________________/

            CERTIFICATE OF SERVICE OF TRUSTEE'S OBJECTIONS TO
                    CONFIRMATION OF CHAPTER 13 PLAN

       I hereby certify that on November 29, 2018, I electronically filed the Trustee’s Objections
to Confirmation of Chapter 13 Plan with the Clerk of the Court using the ECF system which will
send notification of such filing to the following:
       The following parties were served electronically:
               ACCLAIM LEGAL SERVICES PLLC
               8900 E 13 MILE RD
               WARREN, MI 48093-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               William R. Richards
               Deborah R. Richards
               291 Victorian Ln.
               Belleville, MI 48111-0000



                               _______/s/ Vanessa Wild____
                               Vanessa Wild
                               For the Office of David Wm. Ruskin
                               Chapter 13 Standing Trustee - Detroit
                               1100 Travelers Tower
                               26555 Evergreen Road
                               Southfield, MI 48076-4251
                               (248) 352-7755




  18-54098-pjs       Doc 25     Filed 11/29/18       Entered 11/29/18 12:03:46    Page 4 of 4
